CENTER FINANCIAL CORPORATION 6TH ANNUAL BANK CEO FORUM ATLANTA SEPTEMBER 21, 2010 SAFE HARBOR DURING THE COURSE OF THIS PRESENTATION, THE COMPANY MAY MAKE OR PRESENT FORWARD-LOOKING STATEMENTS. THESE FORWARD-LOOKING STATEMENTS MAY BE SUBJECT TO THE SAFE-HARBOR PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995. SUCH STATEMENTS, INCLUDING STATEMENTS RELATED TO THE COMPANY'S GROWTH, MARKET POSITION AND FUTURE PERFORMANCE ARE PREDICTIONS BASED ON FACTORS AS CURRENTLY KNOWN TO THE COMPANY. ACTUAL EVENTS OR RESULTS MAY DIFFER MATERIALLY.
